As Filed with the Securities and Exchange Commission on August 18, 2016 1933 Act File No. 333-141345 1940 Act File No. 811-22037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 27 x REGISTRATION STATEMENT Under THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 29 x Stone Harbor Investment Funds (Exact Name of Registrant as Specified in Charter) (Check appropriate box or boxes) Stone Harbor Investment Funds (Exact Name of Registrant as Specified in Charter) 31 West 52nd Street, 16th Floor New York, NY 10019 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 548-1022 Adam J. Shapiro, Esq. c/o Stone Harbor Investment Partners LP 31 West 52nd Street, 16th Floor New York, NY 10019 (Name and Address of Agent for Service) Copies to: Michael G. Doherty, Esq. Ropes & Gray LLP 1211 Avenue of the Americas New York, NY 10036 It is proposed that this filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) x on September 2, 2016, pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on [date] pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on [date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: x This post-effective amendment designates a new effective date for a previously filed post-effective amendment. NOTE: This Post-Effective Amendment No. 27 is being filed pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended (the “Securities Act”), solely to designate September 2, 2016, as the new effective date for Post-Effective Amendment No. 25 filed pursuant to Rule 485(a) under the Securities Act on May 25, 2016. Post-Effective Amendment No. 25 was initially scheduled to become effective on August 8, 2016, and was the subject of a previous delaying amendment, Post-Effective Amendment No. 26 filed pursuant to Rule 485(b)(1)(iii) under the Securities Act on August 5, 2016. This Post-Effective Amendment No. 27 does not supersede or amend any information contained in Post-Effective Amendment No. 25. This Post-Effective Amendment relates solely to Stone Harbor Investment Fund’s Stone Harbor Equity Return Portable Alpha Fund series. Information contained in the Registrant's Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. STONE HARBOR INVESTMENT FUNDS Stone Harbor Equity Return Portable Alpha Fund Part A.
